DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 12, and 24-27 are rejected under 35 U.S.C. 103 as obvious over (Agrawal et al. US 2016/0049542), in view of Phelps et al. (US 2004/0104377), in view of Hanson (US 2011/0198113).
Regarding claims 1-2
Agrawal teaches a solution, which would be air stable, of zinc oxide and butylamine (amine based stabilizer) in carbon disulfide (i.e. solvent). (paragraph 0006). 
Although, Agrawal does not teach the use of the claimed solvent, Agrawal does teach the use of carbon disulfide as the solvent. However, Phelps teaches that in ink that solvents such as carbon disulfide are functionally equivalent with solvent such as isopropanol, chloroform, and chlorobenzene (claim 60). Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to add to the teachings of Agrawal by using solvents such as isopropanol, chloroform, and chlorobenzene, with a reasonable expectation of success, as suggested by Phelps.
Although, Agrawal does not teach the amount of amine (i.e., stabilizer) relative to the solvent, Agrawal does teach such a stabilizer and a solvent. However, Hanson teaches that in similar ink compositions the stabilizer/dispersant such as butylamine is used in amounts of 0.1 to 2.5 wt % (paragraph 0013). Therefore, it would be prima facie obvious to add to the teachings of Agrawal by using the stabilizer in an amount of 0.1 to 2.5 wt %, with a reasonable expectation of success, as suggested by Hanson.
With respect to the limitations of the :amine based stabilizer surrounding and suspending the zinc oxide nanoparticles in the solvent to so as to prevent aggregation; amine ligands arranged to self-dissociate without being annelid at a high temperature, and wherein the amine based stabilizer evaporates with the solvent, these are properties of the solution/ink, and the same interactions between the zinc oxide and butyl amine in the instant invention, would also be expected to happen with the zinc oxide and butylamine of the reference, as they are the same materials and the properties of materials are inseparable from the materials themselves. Further, when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § § 2112- 2112.02.
Agrawal teaches that these metals can be nanoparticles and nanoparticle inks (paragraph 0037), making the use of nanoparticles of metal oxide obvious.
Regarding claim 12
The reference teaches the same metal oxide as claimed, and as such would be expected to be a precursor material useful in 3-D printing.
Regarding claims 24-27
The time the particles remain unaggregated, and the time the ink remains clear are properties of the solution/ink, and the same interactions between the zinc oxide and butyl amine in the instant invention, would also be expected to happen with the zinc oxide and butylamine of the reference, as they are the same materials and the properties of materials are inseparable from the materials themselves. Further, when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § § 2112- 2112.02. Further still, applicants have not shown any evidence of new or unexpected results based on the combination of zinc oxide with butylamine (taught by Agrawal) in the claimed solvent.


Response to Arguments
	Applicants argue against the prior art rejections.
Applicants argue that Agrawal teaches away from the instant invention. This is not persuasive and for the reference to teach away there must be some teaching or suggestion that the proposed combination will not work, and applicants have failed to demonstrate and such teaching or suggestion. Further, it is noted that the Agrawal teaches a solution of zinc oxide and butylamine in carbon disulfide solvent. The only difference between this solution and the instant invention is the solvent used. Where applicants have failed to demonstrate any evidence of new or unexpected results for the solvent used.
Applicants argue that one would not replace amines with thiols. This argument is not persuasive as the amines of Agrawal are not replaced with a thiol, and Agrawal teaches solutions without thiols.
Applicants argue that “stability” means the lack of aggregation during storage. While this may be true it is not persuasive as applicants have not shown that the zinc oxide of in the solution of Agrawal would aggregate.
	The remaining arguments have been fully considered, bure not persuasive for the same reasons given above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734